[Cite as State v. Dehler, 130 Ohio St.3d 259, 2011-Ohio-5347.]




             THE STATE OF OHIO, APPELLEE, v. DEHLER, APPELLANT.
           [Cite as State v. Dehler, 130 Ohio St.3d 259, 2011-Ohio-5347.]
Criminal law—Sex-offender registration—2007 Am.Sub.S.B. No. 10, as applied to
       defendants who committed sex offenses prior to its enactment, violates
       Section 28, Article II of the Ohio Constitution, which prohibits the General
       Assembly from passing retroactive laws.
    (No. 2009-1974—Submitted March 1, 2011—Decided October 20, 2011.)
   APPEAL from the Court of Appeals for Trumbull County, No. 2008-T-0061,
                                     2009-Ohio-5059.
                                  __________________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded for application of State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-
3374, 952 N.E.2d 1108.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, LANZINGER, CUPP,
and MCGEE BROWN, JJ., concur.
        O’DONNELL, J., dissents and would affirm the judgment of the court of
appeals.
                                  __________________
        Dennis Watkins, Trumbull County Prosecuting Attorney, and Deena
DeVico and LuWayne Annos, Assistant Prosecuting Attorneys, for appellee.
        Timothy Young, Ohio Public Defender, and Jason A. Macke, Assistant
Public Defender, for appellant.
        Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney,
Assistant Public Defender, urging reversal for amicus curiae Cuyahoga County
Public Defender.
                           SUPREME COURT OF OHIO




       Michael DeWine, Attorney General, Alexandra T. Schimmer, Chief
Deputy Solicitor General, and David M. Lieberman, Deputy Solicitor, urging
affirmance for amicus curiae Ohio Attorney General.
                          ______________________




                                       2